ALLREAD, J,
dissenting.
The loss of the funds of the Board of Educatipn by the failure of the Ohio State Bank and the uncertainty of the securities therefor would be a good defense in this case. It is unlike that of the ordinary expenses of the Board of Education which the board is required to take notice of at the beginning of the school year. The failure of the bank is an unexpected loss and in this situation the Board of Education would have a right to determine as to Which of the imperative duties of the .board should be preferred in the management of the schools.